COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
 
NO. 2-03-162-CV
JIM F. HUFFINE                                                                     APPELLANT 
 
V.
 
BANK OF AMERICA, N.A.                                                          APPELLEE

----------
FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        On August 26, 2003, we notified appellant that his brief had not been 
filed as required by TEX. R. APP. P. 38.6(a).  We stated we would dismiss the 
appeal for want of prosecution unless appellant or any party desiring to 
continue this appeal filed with the court within ten days a response showing 
grounds for continuing the appeal.  We have not received any response.
        Because appellant’s brief has not been filed, we dismiss the appeal for 
want of prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellant shall pay all costs of this appeal, for which let execution issue.                          
                                                                  PER CURIAM 

PANEL D:   CAYCE, C.J.; DAY and LIVINGSTON, JJ.  
 
DELIVERED: September 25, 2003